Jones, J.
The defendants sue tho plaintiffs, as common carriers, for damages dono to tlioir goods shipped from Havre to the port of New Orleans. Tlie proof shows that the vessel on which the goods were shipped was seaworthy and with a sufficient crew.
It is also shown that the goods were well stowed, but the damage occurred to the goods on the voyage. The contract of affreightment rendered defendants prima facie liable, and throws the burden upon them to allege aiid provo that they are within some exception of law that exonerates them from liability.
Their answer expressly alleges that if any damages occurred to plaintiff’s goods during the voyage, it was from stress of weather and the dangers of the seas, for which these defendants are not responsible.
We think that defendants have by clear proof established that whatever injuries were suffered by plaintiffs, occurred by stress of weather and dangers of tlie sea, without any fault attributable to defendants,
Judgment affirmed.
Labadvg and Howell, J. J., absent.